DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/1/2022 has been considered by the examiner. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-22, 24 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 21 and 22 recite “a hydrogen gas” in line 1.  Is this the same hydrogen gas introduced in claim 19? For examination purposes, it is, and thus the limitation will read as “the hydrogen gas”. 
6.	Claim 24 recites the limitation "the plasma" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a plasma”. 
7.	Claim 28 recite “a second chamber” in lines 1-2.  Is this the same second chamber introduced in claim 19? For examination purposes, it is, and thus the limitation will read as “the second chamber”. 
8.	Claim 29 recites the limitation "the processing chamber" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to the second chamber?  For examination purposes, it will, and thus the limitation will read as “the second chamber”. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 19, 21-23, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-20020059880: See English Machine Translation Provided) and further in view of Yokogawa et al. (PG Pub U.S 2002/0092541) and Yang et al. (PG Pub U.S 2017/0372899). 
13.	Regarding claim 19, Lee teaches a method for processing a workpiece (180) (abstract, figs 3A), the method comprising: generating one or more species in an inert gas (He gas coming from inlet 130 reads on inert gas) in a first chamber (chamber enclosure connected to inlet 130 reads on first chamber); filtering one or more ions in the first chamber using a separation grid (150) to generate a filtered mixture (0012 and 0014); injecting a hydrogen containing gas (HF) (abstract, 0014, claim 1) downstream of the first chamber (fig 3A) to generate one or more hydrogen radicals (0012, 0014, 0016, and claim 2: inherently taught that plasma mixed with HF gas generates one or more hydrogen radicals which also goes through the filter grid); exposing the workpiece (180) to the one or more hydrogen radicals (abstract, 0016, and fig 3A) in a second chamber (enclosure around 180), the second chamber being separated from the first chamber by a separation grid (150, fig 3A, para 0012 and 0014).  
14.	Although Lee teaches various type of inert gas plasma species mixing with HF in order to create radicals to remove oxide film (claim 1), Lee fails to specifically teach injecting hydrogen gas to mix with plasma species.  However, Yokogawa teaches a method of cleaning a substrate wherein it is known to mix inert gas species with gases such as hydrogen or HF (para 0065 and claim 13) in order to generate a lift-off effect. (para 0064). Thus, Yokogawa teaches that HF gas or hydrogen gas can be equally used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the supply of hydrogen gas of Yokogawa for the supply of HF of Lee, thus exposing a workpiece to hydrogen radicals. 
15.	The combination of Lee and Yokogawa teaches mixing hydrogen species and passing through the separation grid but fails to specifically teach mixing hydrogen gas with filtered mixture.  However, Yang teaches that it is known to mix hydrogen gas with plasma species before filtration through the grid or after filtration through the grid (para 0051) in order to lower local plasma density but promote radical formation to drive out impurities in the processing chamber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix hydrogen gas with the filtered mixture downstream as taught by Yang in order to lower local plasma density but promote radical formation to drive out impurities in the processing chamber.   
16.	Regarding claim 21, the present combination of Lee, Yokogawa, and Yang teaches injecting hydrogen gas downstream of the first chamber into the filtered mixture to generate one or more hydrogen radicals comprising mixing hydrogen gas with neutral species passing through the separation grid (para 0051 of Yang)
17.	Regarding claim 22, the present combination of Lee, Yokogawa, and Yang teaches injecting hydrogen gas downstream of the first chamber into the filtered mixture to generate one or more hydrogen radicals comprising mixing hydrogen gas with neutral species passing in the separation grid (para 0012 and 0014 of Lee). 
18.	Regarding claim 23, the present combination of Lee, Yokogawa, and Yang teaches wherein the inert gas comprises helium (abstract and claim 3 of Lee).
19.	Regarding claim 26, the present combination of Lee, Yokogawa, and Yang teaches at least partially removes a residual organic material on the workpiece (para 0006 and 0022 of Lee).
20.	Regarding claim 28, the present combination of Lee, Yokogawa, and Yang teaches at least partially removing a residual organic material (abstract and para 0016 of Lee).
21.	Regarding claim 29, the present combination of Lee, Yokogawa, and Yang teaches at least partially removing a suboxide layer (abstract, para 0016 and 0020-0021 of Lee).
22.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-20020059880: See English Machine Translation Provided), Yokogawa et al. (PG Pub U.S 2002/0092541), and Yang et al. (PG Pub U.S 2017/0372899) further in view of Varadarajan et al. (U.S Patent 9,837,270).  
23.	Regarding claim 24, although the present combination of Lee, Yokogawa, and Yang teaches using a microwave plasma source (0014 of Lee), it fails to specifically wherein the plasma is generated using an inductively coupled plasma source.  However, Varadarajan also teaches a plasma processing system wherein it is known to use a microwave plasma source or an inductively coupled plasma source in order to achieve the predictable result of creating a radical species (col 23 lines 27-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the inductively coupled plasma source of Varadarajan for the microwave plasma source of the present combination of Lee, Yokogawa, and Yang in order to achieve the predictable result of creating a radical species.   
24.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-20020059880: See English Machine Translation Provided), Yokogawa et al. (PG Pub U.S 2002/0092541), and Yang et al. (PG Pub U.S 2017/0372899) and further in view of Savas et al. (PG Pub U.S 2004/0154743).
25.	Regarding claim 25, although the present combination of Lee, Yokogawa, and Yang teaches removing contaminants from the workpiece (claim 1 of Lee), it fails of specifically teach at least partially removing a photoresist layer on the workpiece.  However, Savas teaches a method of plasma cleaning wherein it is known to use hydrogen radicals to at least partially remove a photoresist layer on a workpiece (0043) in order to clean and prepare the workpiece.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Lee to at least partially remove a photoresist layer on the workpiece as taught by Savas if the photoresist is present in order to clean and prepare the workpiece.     
26.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-20020059880: See English Machine Translation Provided), Yokogawa et al. (PG Pub U.S 2002/0092541), and Yang et al. (PG Pub U.S 2017/0372899), and further in view of Joshi et al. (PG Pub U.S 2017/0271446). 
27.	Regarding claim 27, although the present combination of Lee, Yokogawa, and Yang teaches further processing such as an epitaxial layer growth (0023), it fails to teach heating the workpiece to a temperature greater than about 400 °C, wherein exposing the workpiece in a processing chamber to the one or more hydrogen radicals modifies silicon atom mobility.  However, Joshi teaches treatment of the epitaxial layer by heating the workpiece to a temperature above 900 degrees C (reads on greater than about 400 degrees C) wherein exposing the workpiece in the processing chamber to the one or more hydrogen radicals modifies silicon atom mobility in order to prepare the epitaxial layer for polishing and planarization (para 0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the workpiece of Lee to a temperature greater than about 400 °C, wherein exposing the workpiece in a processing chamber to the one or more hydrogen radicals modifies silicon atom mobility as taught by Joshi in order to prepare the epitaxial layer for polishing and planarization.     
28.	Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-20020059880: See English Machine Translation Provided), Yokogawa et al. (PG Pub U.S 2002/0092541) and Yang et al. (PG Pub U.S 2017/0372899) and further in view of Ganguli et al. (PG Pub U.S 2014/0120712).  
29.	Regarding claim 30, although the present combination of Lee, Yokogawa, and Yang teaches the substrate can have a metal (0022 of Lee), it fails to specifically teach mixing the one or more hydrogen radicals with a metal-containing gas to deposit a metal on the workpiece.  However, Ganguli teaches a plasma process wherein it is known to mix the one or more hydrogen radicals with a metal-containing gas in order to deposit a metal (0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of the present combination of Lee and Yokogawa to mix the one or more hydrogen radicals with a metal-containing gas, if so required, in order to deposit a metal on the workpiece.    
30.	Regarding claim 31, the present combination of Lee, Yokogawa, Yang and Ganguli teaches wherein the metal-containing gas comprises titanium (para 0054 of Ganguli). 
31.	Regarding claim 32, the present combination of Lee, Yokogawa, Yang and Ganguli teaches wherein the metal-containing gas comprises tantalum (abstract and claim of Ganguli). 
32.	Regarding claim 33, the present combination of Lee, Yokogawa, Yang and Ganguli teaches wherein the metal-containing gas comprises aluminum (para 0011, 0025, 0038, and 0092 of Ganguli). 
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714